Per Curiam:

The motion of the appellee to dismiss the *605appeal herein is granted, and the appeal is hereby dismissed for the want of jurisdiction. Section 237 _(a), Judicial Code, as amended by the Act of February 13, 1925 (43 Stat. 936, 937). Treating the papers whereon the appeal was allowed as an application for writ of certiorari as required by § 237 (c), Judicial Code, as amended (43 Stat. 936, 938), certiorari is denied.
Mr. Ferdinand Tunnell for appellant. Messrs. Thomas Williamson and George D. Burroughs for appellee.